In a proceeding to invalidate a petition designating Anthony M. La Conte, and, upon his declination, substituting therefor Michael A. Lo Grande, as a candidate in the Conservative Party primary election to be held on September 15, 1987, for the public office of County Executive of Suffolk County, the appeal is from a judgment of the Supreme Court, Suffolk County (Geiler, J.), dated August 6, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Assuming, arguendo, that the petitioner has standing to maintain this challenge to the sufficiency of the designating petition, we nevertheless conclude that the proceeding was subject to dismissal for lack of merit. As the petitioner concedes in his brief, the acceptance and consent executed by the substituted candidate contained the language that "I do hereby acknowledge that I have consented to, and do hereby consent to such substitution and I do hereby accept such designation”; therefore, it comports with the statutory requirements (see, Solowitz v Selleck, 133 AD2d 187 [decided herewith]). Mollen, P. J., Mangano, Thompson, Lawrence and Sullivan, JJ., concur.